rickmclellanlou3image1.jpg [rickmclellanlou3image1.jpg]






May 17, 2017
 
 
 
The Mosaic Company
 
 
 
 
3033 Campus Drive
Rick McLellan
 
 
 
Plymouth, MN 55441
The Mosaic Company
 
 
USA
27572 Riverbank Drive
 
 
Tel (763) 577-2700
Bonita Springs, FLA 33134
 
 
www.mosaicco.com
 
 
 
 
 







Letter of Understanding: Long Term International Assignment to Sao Paulo, Brazil




Dear Rick,


On behalf of The Mosaic Company (hereafter referred to as “the Company”), it is
my pleasure to confirm the terms of your compensation and international
assignment package for the position of Senior, Vice President, Brazil, in Sao
Paulo, Brazil. This Letter of Understanding outlines the terms and conditions
that will govern your international assignment.
Assignment Details
For the purpose of the International Assignment, your home country place of
origin will be Bonita Springs, FLA, United States and your host country location
will be considered Sao Paulo, Brazil.


The anticipated start date of your international assignment is June 15, 2017.
Your international assignment will continue for a period of approximately 24
months after which a review to extend it will occur. Any time spent in Sao Paulo
prior to the assignment start date will be considered a business trip.


Your anticipated repatriation date is June 14, 2019, and is based upon the
Company’s reasonable expectations at this time. This date is subject to change
as determined by the Company’s business needs and is conditioned upon your
agreement to the terms of this Letter of Understanding. Upon completion of your
international assignment, it is expected that you will repatriate to your home
country location, in accordance with the terms and conditions that govern your
international assignment. However, if, after 24 months on assignment, it is
mutually agreed that you will remain in Sao Paulo, Brazil, for a longer period
of time, discussions regarding your extension will occur.


The Company has engaged Plus Relocation Services, Inc. (hereafter referred to as
“PLUS”), a global relocation service provider, to administer your benefits. Your
PLUS Relocation Counselor will be available for questions and counselling
throughout your international assignment.




Relocation Services Representative: 
Kelsey McKay, International Relocation Counselor
Plus Relocation Services, Inc. (PLUS)
600 Hwy 169 South, Suite 500, Minneapolis, MN 55426
  Tel: 1.952.512.5505 Fax: 1.952.358.7705 E-mail: kmckay@plusrelocation.com





Rick McLellan
Page 1 of 1
5/17/2017






--------------------------------------------------------------------------------







Your Role While on Assignment
Throughout the international assignment period you will be considered an
employee of the Company’s U.S. entity, and your payroll will be administered by
your home and host country payroll departments.


You will assume the title of Senior Vice President, Brazil based in Sao Paulo,
and will be reporting to Joc O’Rourke, CEO. While residing in Sao Paulo, your
role will be to lead the existing Mosaic business and pre-closing integration
planning for the Vale Fertilizantes acquisition, as well as post-closing
integration efforts, subsequently planning and setting the strategic direction
of the combined businesses.


As an employee of the Company’s home country, your base pay structure will
remain the same as when you were working in your home country location. As such,
your annual base salary will be $550,000 USD and will be subject to the annual
focal review and adjustment process, which is based on performance goals and
objectives as defined by the Company. You will participate in your home country
bonus plan and will be subject to required deductions as determined by the home
countries governing tax criteria for economic and social tax collection.


Eligibility and participation with respect to incentive schemes will continue to
be administered in accordance with the home country criteria for each fiscal
year. For the remainder of 2017, your incentive plan will be based on the
Corporate Management Incentive Plan. Your incentive target will be 80% of base
salary. Upon return, your compensation structure will return to current US
market norms for your new role.
Expatriate Family Eligibility
Accompanying Dependents
Dependents are members of your immediate family sharing the residence with you
in a bona fide dependency status (e.g. legal spouse, children, or other
relatives). Dependents must fall into the following categories and may accompany
you:


▪
A person who is a dependent on the home country tax return, or

▪
A person who is a dependent on your health insurance plan through the Company.



Children
Dependent children may accompany you only if there is no conflict with
immigration or other laws or regulations in the host country.


Dependents
The members of an Expatriate’s immediate family sharing the residence with the
Expatriate in a bona fide dependency status (e.g., legal status, children or
other relatives whose status qualifies as dependency under tax/legal status in
the employee’s home country and the Company’s entity). A legal spouse is one who
has legal spouse recognition/rights from the Expatriate’s home country
government. This does not include common-law marriage unless the home country
recognizes it (usually with a certificate) as a legal marriage.









Rick McLellan
Page 2 of 2
5/17/2017






--------------------------------------------------------------------------------




Benefit Plans
During your international assignment, your health coverage will be provided by
the Company’s preferred provider that covers employees who are working away from
home. You are responsible for scheduling a meeting with your benefits
administrator prior to your departure date to ensure that no lapse in health
coverage occurs. While on expatriate assignment you and your eligible dependants
will be covered by an international expatriate plan offered by Cigna that
includes medical, dental and vision. Details will be provided to you upon your
acceptance of the assignment.


Physical Examinations, Inoculations, Vaccinations and Documentation
It will be your responsibility to ensure that you and any approved accompanying
family members undertake necessary physical examinations, inoculations and
vaccinations. Prior to commencement of the international assignment, you must
also obtain any necessary medical records and documents that are required by
both the home and host country laws. The Company will reimburse the expenses
incurred in complying with such requirements if not covered by your health plan.
Holiday and Vacation
Your vacation plan will continue to be administered by the Company’s home
country location. It is expected that you will coordinate planned time off in
advance with both your home and host country managers.


Your holiday entitlement will be based on your host country location. You are
expected to adopt the local working hours and employment practices in accordance
with the laws and customs of the host country.
Immigration Services
Your international assignment is dependent upon the successful processing of
your relevant entry, travel and work permit requirements, in accordance with the
International Assignment Policy. The Company’s immigration service provider will
manage your home and host country immigration and relevant work permit
obligations.


All immigration aspects of the international assignment, including work permits
and visa applications, will be coordinated through the immigration services
contact listed below.


Emigra:
Amanda Braatoe | Director, Americas Operations| Emigra Worldwide
  3900 Essex Lane, Suite 675 | Houston, Texas 77027 | United States
  +1-713-874-8522 Direct | +1-832-270-7804 Mobile | +1-713-993-9914 Fax
  akbraatoe@emigra.com | www.emigra.com













Rick McLellan
Page 3 of 3
5/17/2017






--------------------------------------------------------------------------------




Host Country Allowances and Benefits
The Companies approach for facilitating international assignments maintains both
a standard of living that is appropriate for the host country location and
ensures a personal tax liability roughly equivalent to your peers in your home
country location. The primary objective is to ensure that you experience neither
negative nor significant positive financial variances.


The table below details certain key elements of your allowances and benefits and
the location where each component will be paid/received. The allowance and
benefit adjustments indicated below will become effective upon commencement of
the international assignment and receipt of your work permit. It is imperative
that you notify PLUS of your departure and arrival dates to ensure you are paid
timely.
































Rick McLellan
Page 4 of 4
5/17/2017






--------------------------------------------------------------------------------








BENEFITS
Immigration
(Visa/Work Permit)
¤    Coordinated internally or with a selected provider
¤    Reasonable costs for vaccinations or exams that are not covered by medical
insurance
¤    Employee and immediate family members going on assignment
Tax Consultation and Preparation
¤    Coordinated with selected provider
¤    Home & Host Tax Consultation provided
¤    Tax preparation & filing for duration of assignment and applicable tax
situations beyond the duration of the assignment
¤    Hypothetical Tax Calculation usually utilized
Tax Assistance
¤    Tax Equalization
Household Goods Shipment
¤    Air Shipments
¤    Employee, Spouse – not to exceed 500 lbs


¤    Excess Baggage
¤    Reimbursement of excess baggage fees with receipts to $100.00 USD per
person


¤    Auto Shipments
¤    No shipments or storage of autos
Auto
Loss
on Sale
¤    Reimbursement for the loss on sale automobile
¤    Reimbursement capped at 2,500 USD/2,500 CAD per automobile
¤    Single employee approved for 1 car
¤    Married employee approved for 2 cars
¤    Lease breaking fees covered up to the above caps
Preview/Home
Finding Trip
¤    1 trip up to 5 days/4 nights
¤    Employee, spouse
¤    Round-trip airfare per travel policy guidelines
¤    Reasonable meals, lodging, and local transportation
¤    Mileage at current rate, if applicable
En Route
Trip
¤    One-way airfare per travel policy
¤    Ground transportation to/from airport
¤    Reasonable lodging, meals, and miscellaneous expenses (luggage,
taxi/airport transfer, customary gratuities, initial entry duties)
Temporary Living
¤    Furnished/serviced housing
¤    Up to 30 days, when “preview trip” taken
¤    Up to 60 days if no preview/home finding trip
¤    No meals, unless there are no cooking facilities; case by case calculation
Annual Home Leave and On Assignment Travel
¤    1 return trip annually for employee and 4 return trip annually for
accompanying spouse
¤    Round-trip airfare per travel policy guidelines
¤    Airport transportation, rental car, lodging
¤    1 trip up to 7 days every 12 months
Dependent Travel
¤    1 trip annually for eligible family members
¤    Round trip airfare per travel policy guidelines
Emergency Support and Leave
¤    Intl SOS Comprehensive Coverage in the event of serious illness, injury or
death of assignee or spouse/partner’s immediate family members





Please work with your PLUS Relocation Counselor to coordinate all of these
benefits and to process any payments or reimbursements.




















Rick McLellan
Page 5 of 5
5/17/2017






--------------------------------------------------------------------------------




Home Country Housing Support
Home Maintenance
¤    If home maintained, Property Management up to 200 USD/200 CAD per month for
homeowners
Host Country
Housing Support
¤    Furnished and serviced host country housing (rent) and utilities or
$20,000.00 USD furniture allowance provided for unfurnished apartment.
¤    Security deposits covered by company
¤    Rental Commissions covered per destination norms
¤    Home housing norm deduction
¤    Purchases not supported or recommended
Host Country
Transportation
¤    Up to two cars and drivers to be arranged for employee and spouse
Cultural Training
¤    Pre-approval required
¤    2-day program for employee and spouse/partner/dependents
Host Country Destination Services
¤    2 days settling-in service to establish temporary residency, bank account,
credit, cell phone, and other customary local services
¤    Home search assistance with destination agent, up to 3 days (only 2 days if
preview trip was taken)
Language Lessons
¤    Pre-approval required
¤    Language training for employee and spouse/partner/dependents, capped at
2500 USD/CAD (or local currency equivalent) per family member
Various Allowances
¤    Pre-approval required
¤    Mail forwarding support (bi-weekly shipments sent to host office)
¤    Goods & Services Differential (COLA) – adjusted 2 to 4 times annually,
changes made if +/- 1%)
¤    Hardship Premiums (annually reviewed amount determined by ORC, case by
case)
Transfer Allowance
¤    1 month’s salary, less taxes

Tax Equalization
In accordance with the Company’s International Assignment Tax Policy, you will
be neither advantaged nor disadvantaged during your international assignment as
a result of the differences in the income taxes and social security costs in the
home and/or host country locations.


To achieve this balance your current tax withholdings may cease and a
hypothetical rate of tax may be calculated and withheld from your wages. This
‘hypo tax’ may be retained by the Company to off-set the cost of home and host
tax payments made on your behalf during your international assignment. The ‘hypo
tax” may be adjusted either up or down during your international assignment.


Signing the Tax Equalization Policy Agreement acknowledging that you accept the
terms and conditions of this Policy, is a pre-requisite to accepting the offer
for a long-term international assignment. Under the terms of the Tax
Equalization Policy Agreement, you agree to be considered tax equalized to your
home state and country, which is effective from the start date of your
international assignment through any subsequent years while on the international
assignment.


In the event of voluntary or involuntary separation from the Company, a
preliminary tax equalization settlement may be prepared, resulting in additional
terms of payment to or from the Company at time of separation.


Before your international assignment begins, you should contact the Company’s
Worldwide Tax Service Representative to schedule a home and host country tax
consultation.


Global Tax Network: 
Raj Azad, Senior Manager
7950 Main Street N, Ste 200
Minneapolis, MN 55369
Tel: 1.763.746.4557 Email: razad@globaltaxnetwork.com





Rick McLellan
Page 6 of 6
5/17/2017






--------------------------------------------------------------------------------




Repatriation
At the conclusion of your assignment, the Company will coordinate your
repatriation back to the home country location. You should begin to discuss job
possibilities at the home country location at least six (6) months prior to the
end date of your assignment in the host country. The following table is a list
of the benefits that apply to your repatriation:


 
BENEFITS
Repat Household
Goods Shipment
¤    Packing, transporting and insuring
¤    30 days in transit storage
¤    Allow 10% increase on return shipment


¤    Air Shipments
¤    Employee, Spouse 500 lbs/450 kg


¤    Air Shipment Valuation Caps: 
¤    Family shipments not to exceed 25,000 USD/25,000 CAD of insurance valuation


¤    Sea/Surface Shipments
¤    Employee & Spouse 20ft container


¤    Sea Shipment Valuation Caps: 
¤    Employee + Spouse shipments not to exceed 175,000 USD/175,000 CAD of
insurance valuation


¤    Auto Shipments
¤    No shipments or storage of autos
Repat
Host Country
Departure
Assistance
¤    1 day departure services offered for lease breaking, lease close out,
utility disconnections, local deregistration requirements
Repat
En Route trip
¤    One-way airfare per travel policy
¤    Ground transportation to/from airport
¤    Reasonable lodging, meals, and miscellaneous expenses (luggage,
taxi/airport transfer, customary gratuities, initial entry duties)
Repat
Transfer Allowance
¤    1 month’s salary, less taxes



















Rick McLellan
Page 7 of 7
5/17/2017






--------------------------------------------------------------------------------




Acceptance
If you are in agreement with the terms and conditions, as defined in this Letter
of Understanding and the attached policies, please sign and date the copy of
this letter, as well as the attached International Tax Equalization Policy
Agreement. Please forward the signed copies to Renee Robideau. A copy should be
retained for your personal information.




SIGNATURE ACCEPTANCE
We are sincerely looking forward to you accepting this international assignment
with the Company.




FOR AND ON BEHALF OF THE MOSAIC COMPANY






/s/ Rick McLellan
 
May 18, 2017
Rick McLellan
 
 
Date
International Assignee
 
 
 
 
 
 
/s/ Joc O'Rourke
 
May 18, 2017
Joc O'Rourke
 
 
Date
CEO
 
 
 
 
 
 
 
/s/ Renee Robideau
 
May 18, 2017
Renee Robideau
 
 
Date
Director, Human Resources & Global Mobility
 

















 






Rick McLellan
Page 8 of 8
5/17/2017






--------------------------------------------------------------------------------




     


INTERNATIONAL ASSIGNMENT
RELOCATION PAYBACK AGREEMENT




In consideration for my employment, and the agreement by The Mosaic Company to
provide for the above mentioned relocation and other expenses as determined by
The Mosaic Company expatriate policy, I agree to the following:


1.
Should my employment with The Mosaic Company terminate for reasons of cause or
resignation within two years of my assignment start date, the following
consequences will be agreed:


a.)
All assignment benefits (including allowances) will end on the date of
termination or the last day the employee is in the Host Country;

b.)
The transfer allowance must be repaid according to the following schedule:
payment in full if termination occurs within one year; 50% repayment if
termination occurs between one and two years. No repayment would be required for
termination after two years from the assignment start date;

c.)
The Mosaic Company will not pay for any repatriation expenses, including travel
or moving expenses back to the home country.



2.
I authorize The Mosaic Company to withhold from any monies due to me at the time
of termination necessary to satisfy this obligation, above those sums exempt
from attachment under Federal and State laws.



                
PRINT NAME:
Richard N. McLellan
 
 
 
 
 
 
 
 
SIGNATURE:
/s/ Richard N. McLellan
 
DATE:
May 18, 2017
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







Rick McLellan
Page 9 of 9
5/17/2017




